Citation Nr: 0302768	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  97-31 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation for allergic 
rhinitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased compensable evaluation for 
otitis media.

3.  Entitlement to an increased compensable evaluation for 
residuals of a tonsillectomy.

(The issue of entitlement to a compensable rating for 
conductive deafness of the left ear, and for service 
connection for tinnitus, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from November 1952 to November 
1954 and January 1955 to December 1957.  During the veteran's 
first tour of duty, he received the Combat Infantry Badge for 
his service during the Korean Conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The veteran withdrew his request for a hearing at the RO in a 
May 1998 handwritten statement submitted to the RO.

The Board is undertaking additional development on the issues 
of entitlement to a compensable rating for conductive 
deafness of the left ear, and for service connection for 
tinnitus, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903.  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.

The Board notes that the RO issued a decision in March 1996 
with respect to six different issues.  In June 1996, the 
veteran filed a notice of disagreement to the RO's March 1996 
decision.  The Board has reviewed the claims file and has 
determined that the RO only issued a statement of the case 
with respect to four of the six issues.  Therefore, a 
statement of the case must be issued with respect to the 
following issues:  1) entitlement to a compensable evaluation 
for otitis media, and 2) entitlement to a compensable 
evaluation for residuals of a tonsillectomy. See Manlincon v. 
West, 12 Vet. App. 238 (1999). These issues are being 
deferred until the internal development for the issues 
discussed in the foregoing paragraph is completed.

The evidence of record raises the issue of entitlement to 
service connection for right ear hearing loss.  Although this 
issue does not appear to have been adjudicated previously, it 
appears that this issue has been raised based on the 
veteran's statements that he was exposed to acoustic trauma 
during combat; the service personnel records that confirm 
that he served in combat and was awarded the Combat Infantry 
Badge; and the recent medical evidence that indicates that 
the veteran has right ear hearing loss pursuant to 38 C.F.R. 
§ 3.385.  The Board refers this issue to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The veteran's allergic rhinitis is not manifested by 
moderate crusting and ozena, and atrophic changes, or 50-
percent obstruction of nasal passage on both sides or 
complete obstruction on one side with polyps.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for allergic rhinitis have been not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.97, Diagnostic 
Code 6522 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending  38 U.S.C. § 5107, was intended to have 
retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information necessary 
to substantiate his claim, by means of the discussions in the 
July 1997 statement of the case and the June 2002 
supplemental statement of the case, which addressed the 
contents of the VCAA in the context of the veteran's claims.  
The RO explained its decision with respect to the issue, and 
invited the veteran to identify records that could be 
obtained to support his claim.  Under these circumstances, VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

Further, it is observed that VA informed the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf, specifically in a letter dated December 13, 2001 
which specifically informed the vetera not only of the 
evidence needed to prevail on his claim, but also as to what 
records VA would obtain if the veteran provided sufficient 
data.  Also, in the June 2002 supplemental statement of the 
case, the RO asked the veteran to identify records relevant 
to his claim.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  Here, 
the RO obtained the records of the veteran's treatment at VA 
and private medical providers.  The veteran was also examined 
for VA purposes in connection with this claim, and pertinent 
medical opinions were obtained addressing the specific 
question at issue in this appeal.  There appears to be no 
other development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.

The veteran asserts that a rating in excess of that already 
assigned is warranted for his service-connected rhinitis.  In 
such cases, VA has a duty to assist the veteran in developing 
facts that are pertinent to the claim.  See generally, VCAA.  
As noted above, the Board finds that all relevant facts have 
been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  The evidence 
includes the veteran's service medical records, reports of VA 
rating examinations and outpatient treatment records, private 
medical records, and personal statements and evidence 
submitted by the veteran in support of his claim.  The Board 
is not aware of any additional relevant evidence that is 
available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See VCAA.

II.  Increased initial rating

The veteran is appealing the original disability rating 
assigned following an award of service connection.  Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  In such a case as 
this it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2002). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

Also, evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2002).  For 
rating purposes, the evaluation of the same disability under 
various diagnoses is to be avoided. 

III.  Allergic Rhinitis

VA regulations for evaluating disabilities of the respiratory 
system were changed effective October 7, 1996.  Allergic 
rhinitis is now rated under Diagnostic Code 6522.

Under the current criteria, allergic or vasomotor rhinitis, 
without polyps, but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side, warrants a 10 percent rating, and, with polyps, 
warrants a 30 percent rating.  38 C.F.R. § 4.97, Diagnostic 
Code 6522 (2002).  A noncompensable rating must be assigned 
where the findings do not approximate these requirements.  38 
C.F.R. § 4.31 (2002).

Under the old criteria, chronic atrophic rhinitis, with 
definite atrophy of intranasal structure, and moderate 
secretion, warrants a 10 percent rating.  If there is 
moderate crusting and ozena, and atrophic changes, a 30 
percent rating is warranted.  And if there is massive 
crusting and marked ozena, with anosmia, a 50 percent rating 
is warranted.  38 C.F.R. § 4.97, Diagnostic Code 6501 (1995).  
Again, a noncompensable rating must be assigned where the 
findings do not approximate these requirements.  38 C.F.R. § 
4.31.

In evaluating the appellant's claim to an increased 
disability evaluation for her allergic rhinitis, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
apply.  Karnas, 1 Vet. App. at 313.  Accordingly, 
consideration will be given to both versions of the 
regulations to determine which version is most favorable to 
the appellant.

Upon review of the record, the Board notes that neither the 
pre-October 1996 nor the post-October 1996 rating criteria 
are deemed to be more favorable to the appellant.  
Accordingly, the claim has been considered pursuant to both 
sets of rating criteria for the applicable time periods in an 
effort to ensure due process.  See VAOGCPREC 3-2000.

After careful review of the evidence of record, the Board 
concludes that entitlement to an initial disability 
evaluation for allergic rhinitis in excess of 10 percent is 
not warranted under the old regulations because there is no 
evidence of moderate crusting and ozena, and atrophic changes 
at any time during the pendency of the veteran's claim.  The 
veteran's VA outpatient records indicate that the veteran has 
received regular VA treatment for this disorder.  
Nevertheless, these records do not show that the veteran has 
experienced allergic rhinitis manifested by moderate crusting 
and ozena, and atrophic changes.  

According to a June 1995 VA examination report, the veteran 
had had a nasal operation in 1977 and he had polyps removed 
from his vocal cords in 1970 and 1972.  On examination, the 
physician observed congested nasal turbinates with no pus or 
polyps in the nose.  There was no pooling of saliva in the 
pyriform sinuses and there were no masses.  The physician 
diagnosed the veteran with allergic rhinitis, treated with 
vaccines.

According to a June 1998 VA examination report, the examiner 
noted that the veteran complained of nasal stuffiness, 
sneezing episodes.  The examiner provided the following 
information.  There was interference with breathing through 
the nose but no purulent discharge.  The veteran had been 
treated with medication and surgery for nasal polyps.  The 
veteran experienced about four to seven episodes a day.  No 
other symptoms were noted.  Each nostril had about a 15 
percent nasal obstruction.  The examiner diagnosed the 
veteran with allergic rhinitis.

According to a February 2002 VA examination report, the 
examiner noted that the veteran experienced interference with 
breathing through the nose when turbinates were congested.  
The veteran experience recurrent allergic attacks.  No 
tenderness, purulent discharge or crusting was noted.  The 
diagnosis was acute allergic rhinitis.

Thus, there was no evidence of moderate crusting and ozena, 
and atrophic changes.  

The veteran's private medical evidence of record does not 
more nearly approximate the criteria the next highest rating.  
According to a February 2002 private report, the radiologist 
noted that the veteran had congestive changes in the 
maxillary sinuses with mucoperiosteal wall thickening that 
was compatible with inflammatory changes.  The nasal 
turbinates showed increased density as seen in hypertrophy, 
secondary to allergic rhinitis.  According to a March 2002 
private medical report, the veteran's private physician, an 
immunologist, diagnosed the veteran with chronic allergic 
rhinitis that was frequently aggravated by sinusitis, nasal 
septum deviation, and Eustachian tubes dysfunction.  The 
veteran depended on continuing treatment for his upper 
respiratory condition.  The immunologist opined that the 
veteran deserved a 20-25 percent of a total compensation for 
a complicated chronic allergic rhinitis.  

The private medical evidence outlined above does not show 
that nasal polyps nor moderate crusting and ozena, and 
atrophic changes were present.  The Board discounts the 
private immunologist's opinion that the veteran deserves a 
20-25 percent rating because the immunologist is not familiar 
with VA's rating criteria.  Based on the private physician's 
observations in his March 2002 medical report, the criteria 
for a rating in excess of 10 percent are not met.  In 
considering the veteran's allergic rhinitis under the old 
criteria, the Board finds no evidence of moderate atrophy of 
intranasal structure and moderate secretion, or crusting, 
ozena, or anosmia, which would warrant a compensable 
evaluation.  38 C.F.R. §§ 4.31, 4.97, Diagnostic Code 6501 
(1995). .

Likewise, the post-1996 medical evidence, when evaluated in 
light of the current criteria, does not support an evaluation 
in excess of 10 percent because there is no showing of 
polyps.  38 C.F.R. §§ 4.31, 4.97, Diagnostic Code 6522 
(2002).  According to the June 1995 VA examination report, 
the veteran had polyps removed from his vocal cords in 1970 
and 1972.  The evidence does not indicate that he had polyps 
removed from his nasal passages.  The Board finds that the 
record shows that the veteran is not entitled to an original 
evaluation in excess of 10 percent at any time under either 
the old or the new regulations governing the rating of 
allergic rhinitis.  38 C.F.R. Part 4, Code 6501 (1995), 6522 
(2002).  See Fenderson.

IV.  Conclusion

The Board has considered the evidence of record that favors 
the veteran's claim discussed above, which essentially is 
comprised of the veteran's various written statements 
provided.  Nevertheless, the Board finds that this favorable 
evidence is outweighed by the evidence discussed above.  It 
is important to note that, as a lay person untrained in the 
fields of medicine and/or science, the veteran and her friend 
are not competent to render medical opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Although the 
veteran asserts that a higher rating is warranted for his 
service-connected disability, the preponderance of the 
evidence of record is against his claim.

Additionally, the clinical evidence does not show that the 
service-connected disorder, when considered individually, 
presents such an unusual or exceptional disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards, as is required for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (2002).  Therefore, an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).

As the preponderance of the evidence is against rating in 
excess of those already assigned, the benefit of the doubt 
doctrine is not for application.  38 C.F.R. § 3.102, Gilbert, 
1 Vet. App. 49.


(CONTINUED ON THE NEXT PAGE)

ORDER

Entitlement to an increased initial evaluation for allergic 
rhinitis, currently evaluated as 10 percent disabling, is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

